UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1204


KENNETH L. SANFORD,

                Plaintiff - Appellant,

          v.

CITY OF FRANKLIN VA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00521-RAJ-RJK)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth L. Sanford, Appellant Pro Se. Cathleen Kailani Memmer,
Johneal M. White, GLENN, ROBINSON & CATHEY PLC, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth   L.   Sanford   appeals    the   district   court’s   order

denying relief on his civil action.       We have reviewed the record

and find no reversible error.          Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.      Sanford v. City of Franklin, VA,

No. 2:15-cv-00521-RAJ-RJK (E.D. Va. Feb. 12, 2016).             We deny

Sanford’s motion for stay pending appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2